Citation Nr: 0113850	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  99-16 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for bilateral knee 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and N.R.


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from November 1959 to May 
1963. 

By a decision entered in February 1999, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, denied an application to reopen a previously 
denied claim of service connection for bilateral knee 
disabilities.  Thereafter, by a July 1999 statement of the 
case, the RO indicated that "new and material" evidence had 
been submitted sufficient to reopen the claim, see 38 C.F.R. 
§ 3.156(a) (2000), but concluded that a grant of service 
connection was not warranted. 

Although the RO has apparently reopened the previously denied 
claim, the Board must initially consider the question of 
whether the claim should be reopened because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Consequently, the decision that 
follows addresses the claim to reopen.  


FINDINGS OF FACT

1.  By a decision rendered in November 1986, the RO denied a 
claim of service connection for bilateral knee disabilities.  
The veteran was notified of this decision, along with her 
appellate rights, but did not appeal.  

2.  The evidence received since the time of the November 1986 
denial, considered in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.



CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of service connection for bilateral knee disabilities.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.156, 3.303, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection should be 
granted for bilateral knee disabilities on the basis that her 
knee problems can be traced to her active military service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303(a) (2000).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(2000); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

By a decision entered in November 1986, the RO denied a claim 
of service connection for bilateral knee injuries.  The RO 
notified the veteran of this decision, and informed her of 
her appellate rights.  The veteran did not appeal the 
decision.  Consequently, the current claim of service 
connection may be considered on the merits only if "new and 
material evidence" has been submitted since the time of the 
prior adjudication.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156 (2000); Manio v. Derwinski, 1 
Vet. App. 140, 146 (1991).

As noted above, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  Under § 3.156(a), evidence is 
considered "new" if it was not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative or redundant of other evidence that was then of 
record.  See also Struck v. Brown, 9 Vet. App. 145, 151 
(1996); Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox 
v. Brown, 5 Vet. App. 95, 98 (1993).  "Material" evidence 
is evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, the Board notes that when the RO decided 
this matter in November 1986, the evidence before it was 
limited to the veteran's service medical records.  Included 
in those records was a November 1959 enlistment examination 
report which showed no pertinent abnormalities.  Also 
included in the service medical records was a September 1960 
record of treatment for injuries to the lower third of the 
left tibia resulting from an automobile accident.  In 
addition, a March 1961 record showed an injury to the right 
knee incurred while playing basketball.  Also, a July 1962 
record showed treatment for injury to the left leg resulting 
from falling and twisting the leg.  Finally, the record 
includes a January 1963 report of medical history prepared in 
anticipation of separation that reflects a history of knee 
slippage since a basketball injury in high school.  It was on 
the basis of this evidence that the RO denied the veteran's 
claim in November 1986.

Subsequent to that decision additional evidence was 
associated with the claims file, including copies of 
statements from William L. Harris, M.D., which show a 
diagnosis of osteoarthritis in August 1994, August 1997 and 
July 1998.  The newly associated evidence also includes VA 
treatment and radiology records dated in February 1998 
showing minimal degenerative changes, osteopenia, and no 
acute osseous or joint injury.  That record notes a history 
of chronic bilateral knee pain.  A two-page private medical 
record reflects treatment for bilateral knee complaints from 
March 1998 to May 1998.  Osteoarthrosis and patellofemoral 
syndrome were diagnosed at that time.  Additionally, medical 
records reveal complaints of knee pain in August 1996, 
February 1998, and July 1998.  Also new to the record is 
testimony of the veteran and an associate of the veteran's at 
an April 2001 videoconference hearing.  During the hearing, 
the veteran related four instances in which her knees-both 
right and left-were injured during service.  The veteran 
noted that in 1996 she began seeking treatment from Dr. 
Harris and he had intimated that there was a connection 
between her in-service knee injuries and the development of 
osteoarthritis.  The veteran's associate testified to having 
observed the veteran walk with a "twisted gait" in 1964, 
and that the veteran could not then walk for long periods 
without her legs bothering her.  

The Board finds that much of the evidence associated with the 
record after the November 1986 decision is "new."  Since 
the records provide a diagnosis of osteoarthritis and by 
reference to the veteran's own history suggest a connection 
between the present knee disorder and in-service injuries, 
they are neither cumulative nor redundant of the evidence of 
record in 1986.  Thus, the evidence is "new."

Likewise, the Board further finds that this new evidence is 
material.  The RO originally denied the claim on the basis 
that the in-service injuries were acute and transitory in 
nature, that there was no evidence of a diagnosis of any 
condition of the knee and no evidence to establish a 
connection between a present disorder and an in-service 
injury.  Since the new evidence presents a diagnosis of 
osteoarthritis and patellofemoral syndrome and suggests by 
history a connection between the present disorder and the in-
service injuries, the Board is of the opinion that this 
evidence bears directly and substantially on a specific 
matter under consideration.  Moreover, the Board finds that 
the evidence is so significant that the case cannot fairly be 
resolved without considering it.  Therefore, the Board finds 
that reopening the claim is appropriate.


ORDER

The claim of service connection for bilateral knee 
disabilities is reopened; to this extent, the appeal is 
granted.  


REMAND

While the Board finds that the claim of service connection 
for knee disabilities is reopened, further development is 
needed before the Board may proceed with the appeal. 

The Board notes that the RO has not yet considered whether 
any notification or development action is required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000), which was enacted during the pendency of this appeal.  
Among other things, this new law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superceded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is now applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); see also Holliday v. Principi, No. 99-1788 
(U.S. Vet. App. Feb. 22, 2001).

As noted above, the veteran provided testimony at the April 
2001 Board hearing that Dr. Harris had told her that the 
osteoarthritis might be connected with her in-service 
injuries.  Given that the question of the existence of nexus 
between present disability and an in-service injury is 
pivotal to the veteran's claim, a medical opinion in that 
regard is needed.  

Given that the RO's most recent basis for denying the claim 
was that it was not well grounded, the RO should review the 
file and determine whether any additional action is needed 
with respect to the notification and duty to assist 
requirements contained in the Veterans Claims Assistance Act 
of 2000.  For the reasons stated, this case is REMANDED to 
the RO for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully satisfied.  This action should 
include reasonable steps to inform the 
veteran of any information, and any 
medical or lay evidence, not previously 
provided that is necessary to 
substantiate her claim of service 
connection for knee disabilities.  The 
RO should, with the assistance of the 
veteran, seek a written medical opinion 
from Dr. Harris regarding the medical 
probabilities that presently diagnosed 
knee disability is related to in-service 
injury or disease.  The veteran should 
also be asked to indicate where she may 
have recently sought treatment for any 
knee disability.  Records of such 
treatment should be sought.  Any record 
obtained should be associated with the 
claims file.

2.  The RO should afford the veteran a 
VA examination to ascertain the nature 
and etiology of any knee disorder.  The 
examiner is specifically requested to 
render an opinion as to the medical 
probabilities that any currently shown 
disability is attributable to military 
service, including any injury incurred 
coincident therewith.  The examiner 
should review the entire record, 
especially the veteran's service medical 
records, and explain his/her opinion in 
the context of the veteran's known 
history.  Any opinion provided should be 
explained in light of other opinions of 
record, including any that might be 
provided by Dr. Harris.  

3.  The RO should re-adjudicate the 
claim.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be issued (SSOC).  

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until she receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



______________________________
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



